Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-2199

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                        BENJAMIN F. ROLLINS,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]


                                  Before

                     Torruella, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                    and Selya, Circuit Judge.



     Brian M. Glover on brief for appellant.
     Craig N. Moore, United States Attorney, Donald C. Lockhart,
Assistant U.S. Attorney, and Adi Goldstein, Assistant U.S.
Attorney, on brief for appellee.



                           October 29, 2004
       Per Curiam.      The issue in this sentencing appeal is whether

larceny from the person is a "crime of violence" within the meaning

of the Sentencing Guidelines.           Because this court already decided

that issue in the affirmative in United States v. De Jesus, 984

F.2d 21 (1st Cir. 1993), the defendant's sentence--which was based,

in pertinent part, on his prior conviction of                     a "crime of

violence," i.e., larceny from the person–-is summarily affirmed.

             If a defendant convicted of violating 18 U.S.C. § 922(g)

has a prior conviction for a "crime of violence," the defendant's

base   offense     level     is   automatically   20.    USSG    App.   A;   USSG

§ 2K2.1(a)(4)(A). For this purpose, "crime of violence" is defined

as an offense that

       (1)   has   as   an    element   the   use,   attempted   use,   or

             threatened use of physical force against the person

             of another, or



       (2)   . . . involves conduct that presents a serious

             potential risk of physical injury to another.



USSG § 2K2.1, comment. (n.5); § 4B1.2(a).

       In the district court, defendant focused only on subsection

(1) of that definition and argued that the Rhode Island larceny-

from-the-person statute does not have "as an element the use,

attempted use, or threatened use of physical force against the


                                        -2-
person of another."    That argument is a "straw man"; neither the

Probation Department, the government, nor the district court relied

on subsection (1) of that definition. On appeal, defendant argues,

for the first time, that the Rhode Island statute also does not

satisfy subsection (2) of that definition.     Leaving to one side

that defendant forfeited the latter argument by failing to make it

below, see B & T Masonry Constr. Co. v. Pub. Serv. Mut. Ins. Co.,

2004 WL 1921827 *3 (1st Cir. Aug. 30, 2004), that argument is

foreclosed by this court's decision in De Jesus.

     In De Jesus, this court, applying subsection (2) of the above

definition, held that "as the crime of larceny from the person

under Massachusetts law bears an inherent risk of violent outbreak,

it constitutes a crime of violence" within the meaning of Guideline

§ 4B1.2(a).   De Jesus, 984 F.2d at 25; see also id. at 24 n.6.   The

court reached that conclusion even though the Massachusetts statute

has been construed to apply to stealing not only from the victim's

person but also "'from the presence of the victim,'" that is, from

"within his area of control."   Id. at 23 (quoting Commonwealth v.

Subilosky, 352 Mass. 153, 166, 224 N.E.2d 197, 206 (1967)).       If

anything, conduct that violates the Rhode Island statute at issue

here, which applies to stealing from the victim's "immediate

presence," State v. Shepard, 726 A.2d 1138, 1140, 1142 (R.I. 1999)

(emphasis supplied), is even more likely than its Massachusetts

counterpart to involve violence between the offender and the


                                -3-
victim.   Therefore, the district court was correct in concluding

that De Jesus is controlling here.

     Nevertheless,   defendant     argues   that,   "[despite]   this

precedent, . . . Larceny From the Person, by its nature, does not

present a substantial risk of personal injury."       In so arguing,

defendant appears to be asking that De Jesus be overruled, which a

panel of this court may not do.    See United States v. Downs-Moses,

329 F.3d 253, 263 (1st Cir.), cert. denied, 124 S. Ct. 305 (2003).

     Moreover, overruling De Jesus would be unwarranted because its

analysis and conclusion are consistent with Supreme Court precedent

as to how the Guidelines' definition of "crime of violence" should

be applied, see Taylor v. United States, 495 U.S. 575, 602 (1990),

and with the decisions of every other circuit that has considered

whether larceny from a person is a "crime of violence" under that

definition, see United States v. Smith, 359 F.3d 662, 665 (4th Cir.

2004) (collecting cases).

     Defendant here does not take issue with the categorical

approach dictated by Taylor and applied in De Jesus.      Rather, he

argues that the De Jesus panel erred in categorizing a violation of

the Rhode Island statute as a "crime of violence" because "while

some instances of Larceny of the Person may present a serious

potential risk of serious injury to another, there are numerous

ways in which no potential risk of serious injury arises, let alone

a serious one."   That argument, however, was expressly considered


                                  -4-
and rejected in De Jesus itself.      As this court explained there,

such an argument is foreclosed by Taylor, under which "[t]he

linchpin of the taxonomy . . . is not the breadth of the statutory

sweep but the degree of risk, expressed in terms of the probability

of physical harm presented by the mine-run of conduct that falls

within the heartland of the statute."     De Jesus, 984 F.2d at 24.

Thus, although larceny from the person "'typically involves no

threat of violence,' the risk of ensuing struggle is omnipresent."

Id. (quoting United States v. McVicar, 907 F.2d 1, 2 (1st Cir.

1990)); see also United States v. Howze, 343 F.3d 919, 924 (7th Cir.

2003) (categorizing larceny from the person as a crime of violence

because every such larceny "entails a close encounter between

criminal and victim, an encounter that creates the potential not

only for violence but also for injury caused by the act of

taking").

     Accordingly, defendant's sentence is summarily affirmed.    See

Loc. R. 27(c).




                                -5-